Order of the Appellate Term of the Supreme Court, First Department entered October 14, 1993, affirming an order of the Civil Court, New York County (Pierre Turner, J.), entered January 17, 1992, which granted respondent tenant’s motion for summary judgment dismissing the holdover petition, unanimously affirmed, without costs.
Respondent’s father was a statutory tenant, and a right of succession broadly encompassed his family members, including his child (see, Matter of Duell v Condon, 84 NY2d 773, 780). Petitioner failed to raise an issue disputing respondent’s assertions that she was living with her mother when the statutory tenancy of her father ended in 1974 (cf., 911 Alwyn Owners Corp. v Rosenthal, 160 AD2d 321, 322). Petitioner offered nothing concrete or reliable in support of his case, and did not even attempt to deny that respondent resided in the apartment up to 1987. With family membership undisputed, the rules of succession applied, and petitioner’s only remedy, if any, would have been on primary residence grounds; having failed to preserve such grounds by proper notice, he was not entitled to avoid summary judgment (see, Louis v Barthelme, 179 AD2d 604, 607). Concur—Sullivan, J. P., Ellerin, Rubin, Williams and Tom, JJ.